Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed September 22, 2021, with respect to the rejection(s) of claim(s) 1-8, 10, and 11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Donner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0031935 to Donner et al.
As to Claim 1, Donner discloses an implant (25, Figs. 120A-120B) for the fixation or fusion of the SI-Joint [0195, 0356]. The implant comprises an elongate body (45) have a longitudinal axis and a noncircular overall cross-sectional profile transverse to the longitudinal axis (Figs. 120A, [0200]), the elongate body having a proximal end (43) and a distal end (42). The elongate body is curved along the longitudinal axis from the proximal end to the distal end of the elongate body (radius R between proximal and distal ends described in [0357], Fig. 120B). 
The embodiment of Figs. 120A-120B of Donner fails to disclose a curved guidewire and wherein the elongate body defines a central lumen channel sized and configured to receive the curved guidewire therethrough, the central lumen having a curvature that matches a curvature of the elongate body. The embodiment of Fig. 93 includes a guidewire, wherein the elongate body defines a central lumen channel (600) sized and configured to receive the guidewire therethrough (seen in Fig. 93, [0298]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant for the fixation or fusion of the SI-Joint of Donner with the modification of 

As to Claim 2, Donner discloses an implant wherein the noncircular overall cross-sectional profile has one or more apices (at 57, Fig. 120A).
As to Claim 3, Donner discloses an implant wherein the noncircular overall cross-sectional profile is substantially rectilinear (Fig. 120A). 
As to Claims 5 and 6, Donner discloses an implant wherein the elongate body has a curvature between about 5 and 45 degrees and about 15 and 30 degree (radius R described in [0357, Fig. 120B). 
As to Claim 7, Donner discloses an implant wherein the elongate body has a plurality of fenestrations (40, Figs. 120A-120B, [0368-0369]).
As to Claim 8, Donner discloses an implant wherein the fenestrations (40) are located on a distal portion of the elongate body (see Fig. 121B).
As to Claim 10, Donner discloses an implant further comprising a drill bit (105) configured to receive the curved guidewire therethrough and drill a curved bore in bone along the guidewire (along 40, [0266]).
As to Claim 11, Donner discloses an implant further comprising a broach (arcuate member described in [0266] configured to receive the curved guidewire therethrough and shape the curved bore to form an insertion path in the bone for the implant [0266].



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0031935 to Donner et al. in view of U.S. Patent Pub. No. 2013/0053902 to Trudeau.
As to Claim 4, Donner discloses the claimed invention except for wherein the noncircular overall cross-sectional profile is triangular.
Trudeau discloses an implant (200, Figs. 3A-3B) for the fixation or fusion of the SI-Joint [0044, 0048]. The implant comprises an elongate body (200a) have a longitudinal axis and a noncircular overall cross-sectional profile transverse to the longitudinal axis (Figs. 3A, 3B, [0048-0049]), the elongate body having a proximal end (208) and a distal end (202). The noncircular overall cross-sectional profile is triangular (orientation described in [0049]) in order to provide a flexural stiffness that suits the particular application [0049]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant for the fixation or fusion of the SI-Joint of Donner with the cross-sectional shape modification of Trudeau in order to provide a flexural stiffness that suits the particular application.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0031935 to Donner et al. in view of U.S. Patent Pub. No. 2010/026 to Chavatte et al.
As to Claim 33, Donner discloses the claimed invention except for wherein the guidewire has a curvature that matches the curvature of the elongate body.
Chavatte discloses an implant (110, Figs. 14A-14B) wherein the guidewire (104) has a curvature [0028] that matches the curvature of the elongate body (within 114, [0035]) in order to ease passage of the implant along the curved insertion path [0028]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant for the fixation or fusion of the SI-Joint of Donner with the curved guidewire modification of Chavatte in order to ease passage of the implant along the curved insertion path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775